Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 16/30/21. Claims 1-6 are pending. 
Applicant’s election without traverse of Group I, claims 19-35, in the reply filed on 6/30/21 is acknowledged.  Thus claim 36 is withdrawn from further consideration being drawn to the nonelected invention.  The restriction is made FINAL.
As a result, claims 19-35 are being examined in this Office Action.

Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    172
    462
    media_image1.png
    Greyscale


Claim Rejections – 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Appropriate correction is required. 


Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 19, 22-23, 27 and 30-32 are rejected under AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tachiya (US 20090281347, pub date Nov. 12, 2009).

Tachiya exemplifies a process of producing and separating an L-lysine phosphate from an aqueous solution of lysine hydrochloride (137 mmol) with phosphoric acid (166 mmol). After stirring at room temperature and adding ethanol, a precipated precipitate was recovered by filtration as L-lysine phosphate and the ion content measured (paragraphs 66-69, example 1).
Tachiya teaches the equivalency of lysine and arginine (paragraph 10) and the use of the amino acid phosphates for plants (paragraph 1).
Since approximately equimolar amounts of L-lysine and phosphoric acid were used, the examiner asserts the monophosphate form of L-lysine was formed, absent evidence to the contrary.
With regard to the requirement for protein decomposition products in the aqueous solution, the examiner asserts water and/or the amino acid lysine reads on “protein decomposition products”.

With regard to the origination of the aqueous solution, the examiner asserts that this is a product by process limitation.
Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of productions.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) Also see MPEP 2113.
Therefore these claims are fully met.

	
Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-35 are rejected under 35 U.S.C. 103(a) as being unpatentable overTachiya (US 20090281347, pub date Nov. 12, 2009), in view of Yosel et al. (US 5312980, app IDS filed on 8/31/2020).
Applicant Claims
The instant claims are drawn to a method of separating arginine or lysine from an aqueous solution, which method comprises a) providing an aqueous solution comprising amino acids as well as proteins and/or protein decomposition products; b) combining the aqueous solution with phosphoric acid; c) maintaining the aqueous solution including phosphoric acid at room temperature until a precipitate of amino acid phosphate is obtained; d) separating said precipitate from the aqueous solution; and, optionally, e) redissolving the separated precipitate into an aqueous solution of amino acid and phosphate; wherein the amino acid phosphate is selectively precipitated as a monophosphate of arginine or lysine.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)

Tachiya teaches the equivalency of lysine and arginine (paragraph 10) and the use of the amino acid phosphates for plants (paragraph 1).
Since approximately equimolar amounts of L-lysine and phosphoric acid were used, the examiner asserts the monophosphate form of L-lysine was formed, absent evidence to the contrary.
With regard to the requirement for protein decomposition products in the aqueous solution, the examiner asserts water and/or the amino acid lysine reads on “protein decomposition products”.
The examiner asserts since the art teaches the mmol ratios of the reactants, e.g. amino acid, and the measurement of the ion content, that this reads on determing the concentration of free amino acid.
With regard to the origination of the aqueous solution, the examiner asserts that this is a product by process limitation.
Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of productions.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Tachiya is deficient in the sense that it does not teach applicant’s zeolite addition.
Yosel et al. teaches for the separation of amino acids from aqueous solutions, the advantageous addition of zeolites and crystallization of the amino acid product (abstract and examples).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to use zeolites for the separation of amino acids from aqueous solutions for adsorption and for separation for advantages on the production scale. It would also be obvious to optimize the reaction conditions and processing conditions of the separation, absent evidence to the contrary.  
Conclusion
No claim is allowed.

	
	
	
	
	

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658